843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-6228.
Charlie Lee MOTTON, Plaintiff-Appellant,v.JACKSON POLICE DEPARTMENT, Defendant-Appellee.

1
United States Court of Appeals, Sixth Circuit.


2
April 11, 1988.


3
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*

ORDER

4
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Plaintiff appeals the dismissal of his complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff sued the defendant police department alleging that two officers arrested him and transported him to a mental facility where he was examined and released.  We affirm.


6
First, the district court correctly concluded that the named defendant is not liable for the acts of its employees under Sec. 1983 solely because it employed those individuals.   City of Oklahoma City v. Tuttle, 471 U.S. 808 (1985);  Monell v. New York Dep't of Social Servs., 436 U.S. 658 (1978).  Second, plaintiff did not allege a cause of action against the arresting officers which would render the dismissal of his complaint improper.   See Berndt v. Tennessee, 796 F.2d 879 (6th Cir.1986).  Plaintiff alleged no facts indicating that his arrest was malicious or "an egregious abuse of governmental power sufficient to state a substantive due process violation."   See Vinson v. Campbell County Fiscal Court, 820 F.2d 194, 198 (6th Cir.1987).  The district court therefore properly dismissed plaintiff's complaint.


7
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation